Oliver, Chief Judge:
This appeal for reappraisement relates to certain seamless steel casing or seamless steel tubing, exported from Italy and entered at the port of Houston, Tex.
In a stipulation of submission, the parties have agreed that the facts and the law controlling appraisement of the present merchandise are the same in all material respects as the factual and legal condition that applied in United States v. Dalminter, Inc., et al., 47 Cust. Ct. 577, A.R.D. 135, the record in which case was incorporated herein by consent.
Consistent with the cited case, I find that the proper basis for ap-praisement of the present merchandise is United States value, as de*373fined in section 402(e) of the Tariff Act of 1930, as amended, and hold that such statutory value for the items in question is the prices set forth in schedule “A,” hereto attached and made a part hereof, less 2 per centum cash discount, less 6.604 per centum for general expenses and 5.895 per centum for profit, less ocean freight of $15 per metric ton, less inland freight of $6 per metric ton, less $2.50 per metric ton for stowage, less duty 7% per centum, plus 4 per centum on casing grade N-80 or 12% per centum on tubing grade J-55.
Judgment will be rendered accordingly.